                 Case 18-11212-BLS             Doc 646       Filed 01/03/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

EBH TOPCO, LLC, et al.,1                                   Case No. 18-11212 (BLS)

                 Debtors.                                  (Jointly Administered)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON JANUARY 7, 2019 AT 11:00 A.M. (ET)2

WITHDRAWN MATTER

 1.      Chase Internet Marketing, Inc.’s Motion for Allowance and Payment of an Administrative
          Claim Pursuant to Section 503(b)(1) of the Bankruptcy Code [Docket No. 548; Filed:
          10/31/2018]

         Objection Deadline:                November 14, 2018 at 4:00 p.m. (The Debtors were granted
                                            an extension to respond until November 28, 2018)

         Related Document(s):

                 a)       Notice of Hearing on Chase Internet Marketing, Inc.’s Motion for
                          Allowance and Payment of an Administrative Claim Pursuant to Section
                          503(b)(1) of the Bankruptcy Code [Docket No. 560; Filed: 11/2/2018]

                 b)       Notice of Withdrawal of Document [Docket No. 644; Filed: 1/2/2019]




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California
90815.
2 The hearing will be held before The Honorable Brendan L. Shannon at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 1, Wilmington, Delaware 19801.


66672607.1
                   Case 18-11212-BLS      Doc 646       Filed 01/03/19   Page 2 of 3



         Response(s) Received:

                   a)    Objection of the Debtors to Chase Internet Marketing, Inc.'s Motion for
                         Allowance and Payment of an Administrative Claim Pursuant to Section
                         503(b)(1) of the Bankruptcy Code [Docket No. 592; Filed: 11/28/2018]

         Status:         This matter has been withdrawn.

MATTER WITH CERTIFICATE OF NO OBJECTION

2.       Motion of Debtors for Entry of an Order Extending Time to File Notices of Removal of
         Civil Actions [Docket No. 614; Filed: 12/13/2018]

         Objection Deadline:           December 27, 2018 at 4:00 p.m.

         Related Document(s):

                   a)    Amended Certificate of No Objection Regarding Motion of Debtors for
                         Entry of an Order Extending Time to File Notices of Removal of Civil
                         Actions [Docket No. 643; Filed: 1/2/2019]

                   b)    Proposed Order

         Response(s) Received:         None.

         Status:         A certificate of no objection has been filed. No hearing is necessary
                         unless the Court directs otherwise.

MATTER GOING FORWARD

3.       Motion of Debtors for an Order Authorizing Rejection of Collective Bargaining
         Agreement with the Communications Workers of America Local Union 6186 [Docket
         No. 607; Filed: 12/7/2018]

         Objection Deadline:           January 3, 2019 at 12:00 p.m.

         Related Document(s):          None at this time.

         Response(s) Received:

                   a)    CWA Local 6186’s Response and Reservation of Rights Regarding
                         Motion of Debtors for an Order Authorizing Rejection of Collective
                         Bargaining Agreement with the Communications Workers of America
                         Local Union 6186 [Docket No. 645; Filed: 1/3/2019]

         Status:         This matter will go forward.




66672607.1
             Case 18-11212-BLS   Doc 646    Filed 01/03/19   Page 3 of 3



Dated: January 3, 2019
       Wilmington, Delaware         POLSINELLI PC

                                     /s/ Shanti M. Katona
                                    Christopher A. Ward (Del. Bar No. 3877)
                                    Shanti M. Katona (Del. Bar No. 5352)
                                    Stephen J. Astringer (Del. Bar No. 6375)
                                    222 Delaware Avenue, Suite 1101
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 252-0920
                                    Facsimile: (302) 252-0921
                                    cward@polsinelli.com
                                    skatona@polsinelli.com
                                    sastringer@polsinelli.com

                                    -and-

                                    Jeremy R. Johnson (Admitted Pro Hac Vice)
                                    600 3rd Avenue, 42nd Floor
                                    New York, New York 10016
                                    Telephone: (212) 684-0199
                                    Facsimile: (212) 684-0197
                                    jeremy.johnson@polsinelli.com

                                    Counsel to the Debtors and Debtors in Possession




66672607.1
